DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an error measurement method and a corresponding an error measurement device of linear stage comprising among other features, an optical measurement assembly is disposed on a moving stage of a linear stage. The optical measurement assembly has a light source or two of the light source, an optical lens, and a photoelectric sensor and wherein the light beam emitted by the light source is transmitted to a sensing area on the photoelectric sensor to form a first optical path illuminating on a first light-spot position of the sensing area. The moving stage is moved by a linear displacement so that the light beam is transmitted to the photoelectric sensor to form a second optical path illuminating on a second light-spot position of the sensing area and along with a processor which is configured to calculate a movement error of the moving stage and control an actuator of the moving stage to drive one or more of the light source, the optical lens and the photoelectric sensor to perform a relative motion so that the light beam illuminates on the first light-spot position of the sensing area again, as recited in the instant claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berken et al (U.S.Pat. 5,740,062); Ogawa et al (US 2019/0361124 A1) and Bruland et al (US 2005/0282407 A1) disclose measurement devices and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/11/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882